— In a support proceeding, the appeal is from an order of the Family Court, Dutchess County, dated May 3, 1978, which directed the appellant to pay the sum of $94 per month toward "the support of his wife only” to the Dutchess County Department of Social Services. Order reversed, without costs or disbursements, and matter remitted to Family Court for a hearing in accordance herewith. In a support proceeding, pursuant to section 415 of the Family Court Act, the petitioner has the burden of proving that the person on whose behalf support payments are sought is a recipient of public assistance, that the respondent is a person charged with his or her support under the statute and that the respondent has sufficient financial ability to reimburse the Department of Social Services for payments made to the recipient (Family Ct Act, § 415; Whalen v Downs, 10 AD2d 148; Matter of Dumpson v Cembalist, 23 AD2d 647). In this case, the unsworn oral representations of the petitioner that she is a recipient of public assistance, and the unsworn statements of the appellant concerning his gross income, without an examination into his needs, were insufficient to meet petitioner’s burden of proof (see Matter of Rensselaer County Dept, of Social Servs. v Cossart, 38 AD2d 635). Hopkins, J. P., Damiani, Titone and Margett, JJ., concur.